Citation Nr: 1725135	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  10-47 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for osteoarthritis of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The RO in Baltimore, Maryland currently retains jurisdiction.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded this appeal in September 2016 to obtain Social Security Administration records, a new VA examination, and a medical opinion.  In pertinent part, the Board instructed the examiner to provide an opinion as to whether there is a 50 percent or better probability that a right knee disorder originated during service or is otherwise etiologically related to service.

The Disability Benefits Questionnaires provided to the January 2017 and April 2017 VA examiners did not ask the direct service connection question.  Rather, the VA examiners were asked whether a it was as likely as not that right knee disability was caused by the Veteran's service-connected left knee chondromalacia.  The examiners opined that the Veteran's right knee osteoarthritis is less likely than not due to or the result of the Veteran's left knee disability.

The opinions are inadequate for adjudicative purposes.  The opinions do not address whether the Veteran's right knee osteoarthritis is related to the Veteran's service.  There was also no clear opinion addressing the secondary service connection question under the aggravation theory.  For those reasons, the Board finds that the development conducted fails to comply with the September 2016 remand directives, and corrective action is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  In addition, a remand is necessary to obtain a medical opinion addressing whether the Veteran's right knee osteoarthritis is aggravated by the Veteran's service-connected left knee chondromalacia.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file. 

2. Then, return the file to the examiner who conducted the April 2017 VA knee examination.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  The following questions should be addressed:

a. Is it at least as likely as not that the Veteran's right knee osteoarthritis had its onset in service or is otherwise etiologically related to the Veteran's active service?  Consideration must be given to the Veteran's complaints of pain during and since service, treatment for chondromalacia during service, and the finding of medial collateral ligament laxity in June 1969.  The clinical significance, if any, of the normal X-ray findings from January 1998 and November 2001 should also be discussed.

b. Is it at least as likely as not that the Veteran's right knee osteoarthritis was aggravated (worsened) by his left knee chondromalacia?

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. Then, readjudicate the issues on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

